The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to Applicants’ amendments/remarks received April 25, 2022.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 2, 4, 10-17 are canceled.  Claims 1, 3, 5-9 are under consideration.

Priority:  This application is a 371 of PCT/EP2018/058294, filed March 30, 2018, which claims benefit to foreign application FR 1752674, filed March 30, 2017.  A copy of the foreign priority document has been received in the instant application on September 25, 2019, and is not in the English language.

Objections and Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rahman et al. (2017 J Appl Phycol 29:  1233-1239, published online November 21, 2016; IDS 10.30.19).  Rahman et al. teach compositions comprising thermostable phycocyanin from Cyanidioschyzon merolae (C. merolae), a new natural blue food colorant (p. 1233).  Rahman et al. teach compositions comprising C. merolae C-PC and APC having purity indexes of at least 5 and less than 5 (p. 1236, also Table 1), and where the phycocyanin is stable at acidic pH < 5 (p. 1237).
Regarding instant claims 1, 7-8, Rahman et al. teach a method of extracting phycocyanin from C. merolae comprising adjusting a crude extract medium comprising C. merolae expressing phycocyanin to a pH 2.0 (instant claim 1a), where cell debris is removed, recovering the blue colored supernatant (instant claim 1b), isolating or purifying phycocyanin from the supernatant, by ammonium sulfate precipitation (instant claim 1c) (at least p. 1234, 1236; instant claims 1, 7-8).  
Regarding instant claims 3, 5, as noted above, Rahman et al. teach compositions comprising C. merolae C-PC and APC having purity indexes of at least 5 and less than 5 (p. 1236, also Table 1), and where the phycocyanin is stable at acidic pH < 5 (p. 1237).
Regarding instant claim 9, Rahman et al. teach further purification of the blue colored supernatants (or crude phycocyanin extracts) comprising precipitation in ammonium sulfate, solubilizing in buffer pH 5.0, recovery of supernatant, and obtaining phycocyanin (at least p. 1234, 1236).

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.  
Applicants assert that Rahman et al. disclose methods for the extraction and purification of phycocyanins from C. merolae. The culture is carried out in a culture medium at pH 2 (see section Growth of C. merolae and phycocyanin extraction), before extracting phycocyanins.  To do so, cells can be disrupted using various treatment as described by Rahman et al. (bead beating, high pressure homogenization or osmotic shock).  Then, the crude extract is purified by ammonium sulfate precipitation and the precipitate is recovered (Purification of phycocyanin, "The crude phycocyanin extract obtained after mixing was further purified by ammonium sulfate precipitation in three steps (20, 40, and 60% saturation).  The precipitate was recovered by centrifugation 10,000 x g for 30 min, the colorless supernatant was discarded, and the precipitate was dissolved in 50 mM citrate buffer pH 5 at room temperature").  Therefore, the purification process disclosed by Rahman et al. is different from the method set out in the present claims. Indeed, phycocyanins are recovered via ammonium sulfate precipitation, that is to say that phycocyanin precipitate while the supernatant is discarded.  As a reminder, the process of the present technology involves the precipitation of other organic matter than phycocyanin at acidic pH (pH below 5) while phycocyanins remain in solution in the supernatant.
Applicants’ remarks are not persuasive.  It is known that the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).  MPEP 2111.03.
In this instance, Rahman et al. teach the pH of the culture medium comprising C. merolae for phycocyanin production is adjusted to pH 2.0 (p. 1234).  Cultures are harvested by centrifugation; pellets are resuspended in ultrapure water; cell debris is removed by centrifugation; and the blue colored supernatant is transferred for further analysis (or purification) (p. 1234).  Therefore, Rahman et al. can be deemed to teach at least instant claim 1a, prior to the ammonium sulfate precipitation step (i.e. purification or isolation steps).
In other words, the medium adjusted to pH 2.0 comprising C. merolae and phycocyanin can be deemed to be a crude extract comprising the acid-pH resistant phycocyanin.  Therefore, Rahman et al. can still be deemed to teach at least instant claim 1a, even if there are additional downstream isolation or purification steps involving ammonium sulfate precipitation.
For at least these reasons, the 102(a)(1) rejection is maintained.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (2011 J Appl Phycol 23:  1-6; IDS 10.30.19).  Yan et al. disclose a method comprising purifying phycobiliproteins (PBPs) from the cyanobacterium Spirulina (Arthrospira) platensis (p. 1).  Yan et al. disclose suspending a crude extract comprising PBPs in sodium acetate buffer pH 5.0, centrifuging to remove debris and obtain a cell free extract (i.e. supernatant) and fractionating the supernatant with ammonium sulfate and dissolving in sodium acetate buffer and dialyzing overnight, where the dialyzed solution is loaded onto a DEAE-Sepharose Fast Flow column, washed, and eluted to obtain purified PBPs (p. 2).  Yan et al. disclose the PBPs of Spirulina platensis comprise C-phycocyanin (C-PC) and allophycocyanin (APC), where the purified PHPs comprise a mixture of purified C-PC and APC (p. 2-3), the C-PC and APC were both stable at pH 4 (p. 3-5).   Therefore, Yan et al. can be deemed to disclose a method comprising at least the steps of a) adjusting the pH (pH 5.0) of a crude extract of acid-pH resistant phycocyanins, b) recovering a supernatant comprising acid-pH resistant phycocyanins, and c) isolating acid-pH resistant phycocyanins.  Yan et al. do not explicitly teach the pH is below 5.0.
MPEP 2144.05 notes that a prima facie case of obviousness exists where the claimed ranges or amounts are close to the prior art.  
It would have been obvious to one of ordinary skill to arrive at the claimed method for purifying acid-resistant phycocyanins comprising a) adjusting the pH of a crude extract of acid-pH resistant phycocyanins to below 5.0, b) recovering a supernatant comprising acid-pH resistant phycocyanins, and c) isolating acid-pH resistant phycocyanins (instant claim 1).  The motivation to do so is given by the prior art, which disclose the same steps claimed for purifying acid-resistant phycocyanins and at a pH that is close and/or approaching the claimed pH of below 5.0.  In this instance, one of ordinary skill would have a reasonable expectation that a pH less than 5.0, including 4.9, 4.8, 4.7, 4.6, 4.5, etc., would have the same effect on the crude extract comprising phycocyanins for removing cell debris.
Regarding instant claim 3, Yan et al. disclose the PBPs of Spirulina platensis comprise C-phycocyanin (C-PC) and allophycocyanin (APC), where the purified PHPs comprise a mixture of purified C-PC and APC (p. 2-3), the C-PC and APC were both stable at pH 4 (p. 3-5).  Yan et al. disclose obtaining different fractions comprising C-PC and APC having different ratios of purity and yield; including fractions containing 90.10 mg C-PC and 19.75 mg APC having low purity ratios of 0.97 and 0.37, fractions containing 144.48 mg C-PC and 33.78 mg APC having purity ratios of 2.11 and 0.83, and fractions containing 111.83 mg C-PC and 29.28 mg APC having purity ratios of 5.59 and 5.19 (at least p. 2-3, also Fig. 1).  Therefore, Yan et al. can be deemed to disclose the claimed phycocyanin mixtures and molar ratios (or purity ratios) since the PBPs in Yan et al. are obtained by the same method steps recited in the instant claims.

	Reply:  In view of Applicants’ amendments/remarks, Yan et al. has been withdrawn as a 102(a)(1) reference.  However, Yan et al. is relevant as a 103 reference for the reasons noted above.

Claims 1, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. or Yan et al. in view of WO 2005065697 (IDS 10.30.19; translated copy provided by EPO is provided and cited herein) (WO ‘697).  The teachings of Rahman et al. or Yan et al. over at least instant claim 1 is noted above.  The cited art references do not explicitly teach filtration.  
WO ‘697 also discloses extracting phycobiliproteins from algae and cyanobacteria (p. 1).  WO ‘697 discloses clarifying an aqueous extract comprising the phycobiliproteins by tangential microfiltration (p. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a filtration step as suggested in WO ‘697 to recover the supernatants and/or clarify the extracts containing phycobiliproteins in the method of Rahman et al. or Yan et al. (instant claim 6).  The motivation to do so is given by WO ‘697 which disclose in extracts containing debris and phycobiliproteins, the extracts can be clarified by filtration.  One of ordinary skill would have a reasonable expectation of success because methods of purifying phycocyanin were known in the prior art.

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.  The reasons for maintaining Rahman et al. and Yan et al. are the same as noted above.
Regarding Applicants’ remarks that WO ‘697 disclose a maceration step followed by the clarification of the solution, the remarks are not persuasive because WO ‘697 is being relied upon for the teaching that it would have been obvious to clarify crude extracts of phycocyanins by filtration prior to further processing and/or purification steps.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marsha Tsay/Primary Examiner, Art Unit 1656